Exhibit 10.3

AGREEMENT

This AGREEMENT is made and entered into as of November 5, 2008, among BGC
Partners, Inc., a Delaware corporation (“BGCP”), on behalf of itself and its
direct and indirect, current and future, subsidiaries (collectively, “BGC”) and
CANTOR FITZGERALD, L.P., a Delaware limited partnership (“CFLP”), on behalf of
itself and its direct and indirect, current and future, subsidiaries and
affiliates, other than BGC (collectively, “Cantor”).

W I T N E S S E T H:

WHEREAS, Cantor has the resources and capacity to provide certain clearing
services with respect to securities transactions initiated by BGC or its
customers involving U.S. Treasury and U.S. Government Agency securities
(collectively, “Clearing Services”);

WHEREAS, since the closing of the Merger, the Cantor, through its affiliates,
has been providing Clearing Services to BGC and continues to be willing to
provide or arrange for the provision of Clearing Services to BGC, all upon the
specific terms and conditions set forth in certain clearing services agreements
entered into prior to the date hereof or expected to be entered into in the
future (the “Clearing Agreements”)

NOW, THEREFORE, in consideration of the premises contained herein, it is agreed
as follows:

1. Term.

The term of this Agreement shall commence as of the date set forth above and
shall remain in effect until terminated by either Party (the “Term”). To
terminate the agreement, either party shall give written notice to the other
party at least 90 days in advance of its desire to terminate this Agreement, in
which event this Agreement shall end with respect to the terminating party on
the first business day after the end of such 90 day period.

2. Provided Assets.

(a) So long as Clearing Services are being provided by Cantor to BGC, CFLP shall
be entitled to request from BGCP, and BGCP shall post as soon as practicable
after receipt of such request, cash or other property acceptable to Cantor in an
amount reasonably requested by CFLP (the “Provided Assets”). The amounts
requested shall reflect Cantor’s reasonable determination of its’ or its
affiliates’ required capital requirements in connection with the Clearing
Services and/or potential additional funds which may be required to replace
Cantor funds being otherwise utilized to post capital requirements for the
benefit of BGC. This Agreement shall not require BGC to provide cash or property
which is required to be maintained by BGC to meet the capital requirements of
its regulated entities or the needs of the ordinary operation of its businesses.
CFLP shall not be required to pay any interest on such Provided Assets.



--------------------------------------------------------------------------------

(b) Any request by CFLP for Provided Assets hereunder shall be made in writing
(via letter or email) to the Chief Financial Officer of BGCP. Each provision or
transfer by BGC of cash, securities or property shall be accompanied by written
notification (via letter or e-mail) to CFLP.

(c) As promptly as practicable following termination of this Agreement by either
party in accordance with Section 1, Cantor shall return the Provided Assets to
BGC. BGCP shall further be permitted to withdraw a portion of the Provided
Assets from time to time only if mutually agreed by BGCP and CFLP that funds in
excess of amounts reasonably required by CFLP have been deposited.

(d) To the extent required, CFLP and BGC shall cause their subsidiaries to amend
their pre-existing clearing agreement to implement the terms and conditions of
this agreement, and to obtain regulatory approval for such amendments as may be
required.

3. Miscellaneous.

(a) This Agreement and all the covenants herein contained shall be binding upon
the parties hereto, their respective heirs, successors, legal representatives
and assigns. No party shall have the right to assign all or any portion of its
obligations or interests in this Agreement or any monies which may be due
pursuant hereto without the prior written consent of the other party.

(b) No waiver by any party hereto of any of its rights under this Agreement
shall be effective unless in writing and signed by an officer of the party
waiving such right. References to writing includes any method of reproducing
words in a legible and non-transitory form. No waiver of any breach of this
Agreement shall constitute a waiver of any subsequent breach, whether or not of
the same nature. This Agreement may not be modified or amended except by a
writing signed by officers of each of the parties hereto.

(c) This Agreement constitutes the entire Agreement of the parties with respect
to the services and benefits described herein, and cancels and supersedes any
and all prior written or oral contracts or negotiations between the parties with
respect to the subject matter hereof.

(d) This Agreement shall be strictly construed as independent from any other
agreement or relationship between the parties.

(e) This Agreement is made pursuant to and shall be governed and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflict of laws thereof.



--------------------------------------------------------------------------------

(f) The descriptive headings of the several sections hereof are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

(g) The parties of this Agreement understand and agree that any or all of the
obligations of Cantor set forth herein may be performed by any of its
subsidiaries, other than BGC or any of its subsidiaries. In addition, CFLP may
cause any or all of the benefits due to Cantor to be received by any of its
subsidiaries, other than BGCP or any of its subsidiaries. BGCP may cause any or
all of the benefits due to BGC to be received by any of its subsidiaries.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed in their respective names by their respective officers thereunto
duly authorized, as of the date first written above.

 

CANTOR FITZGERALD, L.P. By:   /s/ Howard W. Lutnick   Name:   Howard W. Lutnick
  Title:  

Chairman, Chief Executive

Officer and President

 

BGC PARTNERS, INC. By:   /s/ Lee M . Amaitis   Name:   Lee M. Amaitis   Title:  
Co-Chief Executive Officer

[Signature Page for Clearing Capital Agreement, dated as of November 5, 2008,
between

Cantor Fitzgerald, L.P. and BGC Partners, Inc.]